Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
Applicant’s amendment including amended claims filed on 06/16/2021 has been entered.
The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term prior patent No. 10582423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim objections are withdrawn.
Claim rejections under non-statutory double patenting are withdrawn.
Claim rejections under 35 U.S.C. 103 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Masahito Yokoyama (Reg. No. 78225) on 09/03/2021.
The application has been amended as follows: 




processing circuitry configured to
	receive an aggregated media access control protocol data unit (A-MPDU) subframe from another information processing device, the A-MPDU subframe having backward compatibility and including at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group;
	upon detecting a frame check sequence (FCS) up to a media access control (MAC) header of the A-MPDU subframe, in a case where there is no error in data of the MAC header of the A-MPDU subframe, start a process for stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe; 
	in response to starting the process for stopping the reception of the A-MPDU, determine whether the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected; and
	set a carrier sense level for transmission in response to determining that the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not the information processing apparatus to which the information processing device is connected.

Claim 2. (Currently Amended) The information processing device according to claim 1, wherein
the processing circuitry is configured to determine whether there is an error in the data of the MAC header based on a comparison result between the FCS and a checksum calculated based on the MAC header.

Claim 3. (Currently Amended) The information processing device according to claim 1, wherein the processing circuitry is configured to:
determine whether there is an error in the data of the MAC header of the A-MPDU subframe; and
perform control in a manner that the reception of the A-MPDU is stopped in a case where there is the error in the data of the MAC header.

Claim 4. (Currently Amended) The information processing device according to claim 1, wherein
in the case where there is no error in the data of the MAC header of the A-MPDU subframe, the processing circuitry is configured to determine that the reception of the A-MPDU is stopped (1) in a case in which the A-MPDU is transmitted in a unicast manner and [[a]] the transmission destination of the A-MPDU is not destined for the information processing device and (2) in a case in which the A-MPDU is transmitted in a multicast manner and the transmission destination of the A-MPDU is not destined for a multicast group to which the information processing device belongs.

Claim 5. (Currently Amended) The information processing device according to claim 1, wherein in the case where there is no error in the data of the MAC header of the A-MPDU subframe, the processing circuitry determines that the reception of the A-MPDU is stopped in a case in which the A-MPDU is transmitted in a broadcast manner and [[a]] the transmission destination of the A-MPDU is not the information processing apparatus to which the information processing device is connected.

the data of the MAC header of the A-MPDU subframe, the processing circuitry performs control in a manner that the transmission suppression is set during a transmission suppression period decided based on information stored in the A-MPDU of which the reception is stopped.

Claim 9. (Currently Amended) An information processing method, comprising:
receiving an aggregated media access control protocol data unit (A-MPDU) subframe, by processing circuitry of an information processing device, from another information processing device, the A-MPDU subframe having backward compatibility and including at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group;
upon detecting a frame check sequence (FCS) up to a media access control (MAC) header of the A-MPDU subframe, in a case where there is no error in data of the MAC header of the A-MPDU subframe, starting a process for stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe; 
in response to starting the process for stopping the reception of the A-MPDU, determining, by the processing circuitry, whether the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected; and
setting, by the processing circuitry, a carrier sense level for transmission in response to determining that the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not the information processing apparatus to which the information processing device is connected.

Claim 10. (Currently Amended) A non-transitory computer readable medium including executable instructions, which when executed by a computer of an information processing
device cause the computer to execute an information processing method, the method comprising:
receiving an aggregated media access control protocol data unit (A-MPDU) subframe from another information processing device, the A-MPDU subframe having backward compatibility and including at least one of an address of a transmission source (Transmission Address - TA), an address of a transmission destination (Received Address - RA), or an identifier of a group;
upon detecting a frame check sequence (FCS) up to a media access control (MAC) header of the A-MPDU subframe, in a case where there is no error in data of the MAC header of the A-MPDU subframe, starting a process for stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe; 
in response to starting the process for stopping the reception of the A-MPDU, determining whether the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected; and
setting a carrier sense level for transmission in response to determining that the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not the information processing apparatus to which the information processing device is connected.

The following is an examiner’s statement of reasons for allowance:

The prior art of record Nagai et al. (US 20100014463 A1) teach a first wireless terminal station transmits beam transmission direction identification information in all directions. A second wireless terminal station receives the transmission direction identification information, combines reception direction identification information and the transmission direction identification information, and transmits directivity direction combination information to a wireless base station. The first and the second wireless terminal stations form directional beams in directions indicated by the directivity direction combination information to thereby perform a direct communication (abstract).
However Nagai et al. do not explicitly teach that in a case where there is no error 
in data of the MAC header of the A-MPDU subframe, start a process for stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe; in response to starting the process for stopping the reception of the A-MPDU, determine whether the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected; and set a carrier sense level for transmission in response to determining that the 

Kim (KR 20040076125 A) teaches that 

    PNG
    media_image1.png
    179
    750
    media_image1.png
    Greyscale

(abstract).
However Kim does not explicitly teach that in a case where there is no error in data of the MAC header of the A-MPDU subframe, start a process for stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe; in response to starting the process for stopping the reception of the A-MPDU, determine whether the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected; and set a carrier sense level for transmission in response to determining that the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not the information processing apparatus to which the information processing device is connected as recited in claim 1.

Dale et al. (US 20040006771 A1) teach a modified ranging request in a broadband communications system. The modified ranging request includes a header, a management 
However Dale et al. do not explicitly teach that in a case where there is no error
in data of the MAC header of the A-MPDU subframe, start a process for stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe; in response to starting the process for stopping the reception of the A-MPDU, determine whether the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected; and set a carrier sense level for transmission in response to determining that the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not the information processing apparatus to which the information processing device is connected as recited in claim 1.

ADACHI et al. (US 20120195296 A1) teach that a wireless communication apparatus supports at least a second wireless communication scheme between a first, wireless communication scheme and the second wireless communication scheme. The first wireless communication scheme requires that a wireless medium is determined to be busy when a reception level is equal to or greater than a minimum reception sensitivity level of physical scheme. The apparatus includes a first processing unit and a second processing unit. The first processing unit is configured to set a value lower than a maximum transmission power of the first wireless communication scheme, for a maximum transmission power of the second wireless 
However ADACHI et al. do not explicitly teach that in a case where there is no
error in data of the MAC header of the A-MPDU subframe, start a process for stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe; in response to starting the process for stopping the reception of the A-MPDU, determine whether the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected; and set a carrier sense level for transmission in response to determining that the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not the information processing apparatus to which the information processing device is connected as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-8 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 9, the prior arts of record do not teach that in a case where there is no error in data of the MAC header of the A-MPDU subframe, starting a process for stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe; in response to starting the process for stopping the reception of the A-MPDU, determining, by the processing circuitry, whether the transmission destination or 
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 9 is allowable over the prior arts of record.

As per independent claim 10, the prior arts of record do not teach that in a case where there is no error in data of the MAC header of the A-MPDU subframe, starting a process for stopping reception of an A-MPDU including the A-MPDU subframe based on at least one of the TA, the RA, or the identifier of the group included in the MAC header of the A-MPDU subframe; in response to starting the process for stopping the reception of the A-MPDU, determining whether the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not an information processing apparatus to which the information processing device is connected; and setting, a carrier sense level for transmission in response to determining that the transmission destination or the transmission source of the A-MPDU of which the reception is stopped is not the information processing apparatus to which the information processing device is connected.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 10 is allowable over the prior arts of record.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jokela (US 20070201468 A1, publication date: August 30, 2007) discloses various embodiments relating to multicast group address signaling using a MAC header for power save delivery in a wireless network. According to an example embodiment, a multicast management frame (e.g., a multicast 802.11n Power Save Multi Poll (PSMP) frame) may be transmitted to identify a scheduled multicast data transmission to one or more receiver nodes in a wireless network. The multicast management frame may include a multicast group address provided in a Medium Access Control (MAC) destination address field of a MAC header of the management frame. The management frame may also include one or more downlink transmission fields to identify a time and/or duration of the scheduled multicast data transmission (abstract).

Shiba et al. (US 20090046618 A1, publication date: February 19, 2009) disclose that an access point transmits data frames to a plurality of wireless terminals by MC or BC communication. When the data frames are transmitted, data to identify the presence of the return of an ACK frame as affirmative acknowledgment with respect to transmitted contents is applied to an MAC header. In a case where a Block ACK frame is requested as affirmative acknowledgment with respect to the transmission of a plurality of frames in the MC or BC communication, the plurality 

Trainin et al. (US 20110216752 A1, publication date: September 8, 2011) disclose block acknowledgements request apparatus, systems, and methods. An aggregated block of a plurality of data frames is received from an originator transmission, with each data frame including a medium access control (MAC) header. An acknowledgement policy that is solicited by the originator is identified in a quality of service field in at least one of the MAC headers of the received transmission. A single block acknowledgement is transmitted to the originator acknowledging receipt of one or more of the plurality of data frames in the aggregated block of data frames (abstract).

Kim et al. (Throughput enhancement of IEEE 802.11 WLAN via frame aggregation, IEEE, Volume: 4, Conference Paper, PP 3030-3034, Year: 2004) disclose that the popular IEEE 802.11 WLAN is known to achieve relatively small throughput performance compared to the underlying physical layer (PHY) transmission rate. This is due mainly to the large overheads composed of medium access control (MAC) header, PHY preamble/header, backoff time, acknowledgement (ACK) transmission, and some inter-frame spaces (IFSs). Since these overheads are added to each frame transmission, the throughput degradation is relatively high with small-size frames. In this paper, we present a frame aggregation (FA) scheme, which can improve the throughput performance. By aggregating small-size frames into a large frame, we can reduce these overheads relatively. We propose a simple method to implement the FA into the real testbed using off-the-shelf products via device driver modifications. The performance of the FA is evaluated by both numerical analysis and actual measurements from the real testbed. According to the measurement results, the FA can improve the throughput performance by 2 to 3 Mbps, when multiple frames are aggregated (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111